DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 02/03/2020.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed, accordingly the earliest filing date is 03 February 2020 (20200203).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the smart ".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the Examiner construes the limitations to connote “the device” from claim 1.

Claim 11 recites the limitation " the sensor ".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the Examiner construes the limitations to connote “a sensor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210034156 A1 to Drayna; Garrett Korda in view of US 20210191424 A1 to Drayna; Garrett Korda et al. (Drayna et al.).

Regarding claim 1 Drayna teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    718
    523
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    788
    513
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    666
    833
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    826
    528
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    772
    404
    media_image5.png
    Greyscale


and associated descriptive texts a computer-implemented method in Fig. 3 above comprising: 
comparing: 
i) detected movement of a micromobility (MM) vehicle 208 or a device 1702 located with a user 502 at the MM vehicle 208 while operating the MM vehicle as shown in Figure 5 above and fig. 3 in step 310, 
with 
ii) a surface detection classifier for the MM vehicle in step 310 as explained in para:
“[0041] The systems described herein may perform step 310 in a variety of ways and/or contexts. In some examples, vibration module 104 may record information about vibrations detected by and/or introduced into vehicle 208 while vehicle 208 is operating (e.g., moving or driving) on a pathway. The term “pathway,” as used herein, generally refers to any type or form of ground surface on which a personal mobility vehicle may drive or move. Examples of pathways include, without limitation, roads, streets, sidewalks, alleys, trails, bike lanes, highways, and the like. Some types of pathways (such as roads and streets) may be suitable for use by personal mobility vehicles. Other types of pathways (such as sidewalks) may be unsuitable for use by personal mobility vehicles or other types of motorized vehicles. Accordingly, the disclosed systems may determine the type of pathway on which a personal mobility vehicle is operating and/or detect when the personal mobility vehicle switches to an unsuitable pathway.”; and 

in response to detecting that the MM vehicle is traveling on a restricted surface type for a threshold period in step 320, 
“[0052] The systems described herein may perform step 320 in a variety of ways and/or contexts. In some examples, determination module 106 may determine whether vehicle 208 is currently (e.g., in real-time) operating on a sidewalk. For example, determination module 106 may detect that vehicle 208 has recently (e.g., within the past 5 seconds, within the past 10 seconds, etc.) moved from a road (or another type of pathway suitable for use by vehicle 208) to a sidewalk. Additionally or alternatively, determination module 106 may determine that vehicle 208 operated on a sidewalk while moving along at least a portion of a route. For example, determination module 106 may perform a retrospective analysis of the information recorded by vibration module 104 after vehicle 208 has reached its intended destination.”

performing at least one of: 
a) notifying an operator of the MM vehicle about the travel on the restricted surface type in step 330 and Fig. 17 above as explained in para:
“[0074] The systems described herein may perform step 330 in a variety of ways and/or contexts. In some examples, generation module 108 may generate a feedback signal that encourages the user to operate vehicle 208 on a road instead of a sidewalk. For example, in response to detecting that vehicle 208 is currently operating on a sidewalk, generation module 108 may generate a visual display (e.g., a pop-up window, text box, symbol, graphic, etc.) that directs the user driving vehicle 208 to promptly (or as soon as it is safe or possible) move vehicle 208 off the sidewalk. In some embodiments, this visual display may include text or a written message to be presented within a graphical user interface (GUI) integrated into vehicle 208 and/or the user's mobile device.”, 

b) outputting a warning at an interface connected with the MM vehicle or the device in step 330 and para [0074] above “this visual display may include text or a written message to be presented within a graphical user interface (GUI) integrated into vehicle 208 and/or the user's mobile device”, or
c) limiting a speed of the MM vehicle in step 330 as explained in para:
“[0077] Additionally or alternatively, generation module 108 may generate a feedback signal that at least partially restricts the functionality of vehicle 208. For example, generation module 108 may generate an instruction (e.g., computer-readable code or another type of message) that directs a processing device that controls the operation of vehicle 208 to reduce the speed of vehicle 208. In some embodiments, this instruction may direct the processing device to limit the maximum speed of vehicle 208 to a certain speed (e.g., 10 miles per hour, 15 miles per hour, etc.) for a certain period of time (e.g., for 5 minutes, for 10 minutes, for the duration of the user's ride, while vehicle 208 is on a sidewalk, etc.). In one example, the instruction may gradually slow down vehicle 208 to the maximum speed (e.g., the instruction may control the deceleration of vehicle 208 until vehicle 208 reaches the maximum speed). Alternatively, the instruction may allow vehicle 208 to continue operating at speeds above the maximum speed until the user directs vehicle 208 to operate below the maximum speed. Once the maximum speed has been reached, the instruction may prevent vehicle 208 from exceeding the maximum speed. Additionally or alternatively, the instruction may set the maximum speed as the current speed of vehicle 208 (e.g., the instruction may prevent vehicle 208 from accelerating beyond the speed of vehicle 208 when vehicle 208 began operating on a sidewalk).”.

Drayna does not appear to expressly disclose in response to detecting that the MM vehicle is traveling on a restricted surface type for a threshold period, performing  d) disabling operation of the MM vehicle, however in analogous art Drayna et al. teaches these limitations were known in for example the Figure(s) and associated descriptive texts below:


    PNG
    media_image6.png
    788
    559
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    581
    758
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    762
    577
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    440
    862
    media_image9.png
    Greyscale

To perform “disabling operation of the MM vehicle 110”, i.e. a “motor halt directive” to “impede motion of wheels of fleet vehicle 110” when the vehicle is detected to be operating on a sidewalk as set forth in for example Fig. 5 steps 502-514 as explained in for example, paragraph;
“[0075] However, if the operational surface is instead classified as a sidewalk or one having restricted mobility statuses or requirements for the micro-mobility fleet vehicle, then in block 514, operation of the micro-mobility fleet vehicle is controlled based on the mobility requirement. For example, controller 112 and/or user device 130 may be configured to control fleet vehicle 110 according to the classified operational surface and one or more restricted mobility requirements for the operational surface. In some embodiments, controller 112 and/or user device 130 may be configured to control fleet vehicle 110 according to the restricted mobility requirement and/to or communicate the user notice to a user of fleet vehicle 110 via user interface 113 and/or 134. For example, the fleet vehicle directive may include a motor halt directive and/or an audible alarm directive, and controller 112 and/or user device 130 may be configured to control a propulsion system to impede motion of wheels of fleet vehicle 110, flash a light, or sound an audible alarm integrated with fleet vehicle 110.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.
The combination of the known elements is achieved by a known method of detecting that a vehicle is operating on a sidewalk and disabling the vehicle as taught by at least Drayna et al. above.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Drayna would include the ability to completely stop the vehicle when it is operating illegally on the sidewalk so that the proper authoritative entity may “impose further penalties” as taught by Drayna et al. in for example, para. 
“[0076] More generally, the restricted mobility requirement may include any directive causing fleet vehicle 110 to enable or disable or otherwise operate an element of system 100 in FIG. 1. Additionally, fleet vehicle 110 may also be allowed to operate on sidewalks, but only under certain conditions, such as at a 5 MPH maximum, in certain areas of a city, or at certain times due to laws, safety practices or regulations, or other restrictions. Thus, if the surface is classified as “sidewalk,” controller 112 and/or user device 130 may also check for restricted mobility requirements and confirm that the operation of fleet vehicle 110 is being properly operated. Thus, controlling operation of fleet vehicle 110 may also include checking for compliance with restricted mobility requirements and monitoring compliance based on the detected operational surface as classified by the neural network model based on the operational data. Moreover, if the operation of fleet vehicle 110 violates the restricted mobility requirements for the operational surface, one or more penalties may be imposed on the user of fleet vehicle 110. The account of the user of fleet vehicle 110 may be fined or billed for the misuse of fleet vehicle 11 and the user may be warned. Alternatively, the user's account may be flagged or banned from further renting one or more of fleet vehicles 110a-m. Further, an authoritative entity may be informed of the location, misuse, or other information of fleet vehicle 110 that violates the restricted mobility requirement(s) to impose further penalties.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Drayna et al. to and modify the prior art of Drayna as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 and the limitation the computer-implemented method of claim 1, further comprising logging sensor data and location data about the MM vehicle or the device in response to detecting that the MM vehicle is traveling on the restricted surface type see the teachings of Drayna para:
“[0079] In further examples, generation module 108 may generate a feedback signal to be sent to an online log, a dashboard, and/or a database (such as server 206) that manages transportation services for one or more users. This feedback signal may include a message indicating an amount of time and/or a number of times the user operated vehicle 208 on a sidewalk. As will be explained in greater detail below, this information may be aggregated and/or analyzed by a transportation service provider. Additionally or alternatively, generation module 108 may generate a message that identifies a location of one or more detected sidewalks. In some embodiments, this information may be incorporated into maps or databases that identify the locations of sidewalks.”.  

Regarding claim 3 and the limitation the computer-implemented method of claim 1, further comprising updating the detection classifier in response to detecting that the MM vehicle is traveling on a restricted surface type see Drayna Fig. 3 step 330 or in response to detecting that the MM vehicle is traveling on a permitted surface type see Drayna “until detecting that the user has moved vehicle 208 off the sidewalk. “ as explained in para:
“[0081] The systems described herein may perform step 340 in a variety of ways and/or contexts. In the event that generation module 108 generated a visual display to be presented to the user, transmission module 110 may transmit the display to a GUI viewed by the user. For example, transmission module 110 may render display 1708 within the GUI of user device 1702 (as illustrated in FIG. 17). Transmission module 110 may render display 1708 within the GUI for a set period of time (e.g., 3 seconds, 5 seconds, etc.) or until detecting that the user has moved vehicle 208 off the sidewalk. Transmission module 110 may facilitate providing any additional type of feedback to the user, such as by providing audio and/or haptic feedback via user device 1702 or vehicle 208.”.  

Regarding claim 4 and the limitation the computer-implemented method of claim 1, wherein the surface detection classifier includes correlations between: 
sensor data about movement of the MM vehicle or the smart (device), and travel surface types see Drayna Fig. 3 step 320 and para [0051] “For example, determination module 106 may, as part of computing device 202 in FIG. 2, determine that vibration signals 120 correspond to a particular type of pathway for vehicle 208.”.  

Regarding claim 5 and the limitation the computer-implemented method of claim 1, wherein the threshold period is based on a confidence level of detecting that the MM vehicle is traveling on a restricted surface type see the teachings of Drayna wherein it is understood that “threshold probability” connotes the claimed “confidence level” as explained in para:
“[0068] In some embodiments, determination module 106 may classify the pathway on which vehicle 208 is operating as a sidewalk in the event that the probability returned by the machine learning algorithm exceeds a threshold probability (e.g., a probability of 50%, 55%, 75%, etc.). In general, a higher threshold probability may correspond to a higher rate of false negatives (e.g., classifying sidewalks as roads), a lower rate of false positives (e.g., classifying roads as sidewalks), and a lower rate of true positives (e.g., accurately classifying sidewalks as sidewalks). The reverse may be true for a lower threshold probability. In some examples, a transportation service provider may wish to both maximize the rate of true positives and minimize the rate of false positives of a machine learning algorithm. Due to the positive correlation between these rates, it may be difficult to minimize and/or eliminate false positives while maintaining at least a certain rate (e.g., 85%, 90%, etc.) of true positives. As such, the transportation service provider may select a threshold probability that results in an appropriate and/or desired balance of true positives and false positives.”.  

Regarding claim 7 and the limitation the computer-implemented method of claim 1, wherein the device comprises at least one of a smart device see Drayna “iPhone®” or a wearable audio device see “wearable devices (e.g., smart watch, smart glasses, head mounted displays, etc.),” in the teachings of Drayna para:
[0117] In some embodiments, users may utilize and interface with one or more services provided by the transportation management system 1902 using applications executing on their respective computing devices (e.g., 1916, 1918, 1920, and/or a computing device integrated within vehicle 1914), which may include mobile devices (e.g., an iPhone®, an iPad®, mobile telephone, tablet computer, a personal digital assistant (PDA)), laptops, wearable devices (e.g., smart watch, smart glasses, head mounted displays, etc.), thin client devices, gaming consoles, and any other computing devices. In some embodiments, vehicle 1914 may include a vehicle-integrated computing device, such as a vehicle navigation system, or other computing device integrated with the vehicle itself, such as the management system of an autonomous vehicle.”.  

Regarding claim 8 and the limitation the computer-implemented method of claim 1, further comprising providing navigation instructions to the user based on a travel route of the MM vehicle, the surface detection classifier for the MM vehicle, and a known surface type along the travel route see Drayna Fig. 18 and para:
“[0086] In some embodiments, the information indicated within map 1800 may be used to more efficiently or successfully route users of personal mobility vehicles. For example, when providing navigation instructions to the user operating vehicle 208, a transportation service provider may reduce the probability that the user operates vehicle 208 on a sidewalk by routing the user along one or more roads that do not have adjacent sidewalks. In another example, the transportation service provider may detect an unusually high rate of personal mobility vehicles driven on sidewalks in a particular location (such as a location 1802 in FIG. 8). This high rate may be due to the road at location 1802 being unsuitable for personal mobility vehicles (e.g., because of high volumes of traffic, construction, poor road conditions, etc.). As such, when providing navigation instructions to the user operating vehicle 208, the transportation service provider may direct the user along a route that avoids location 1802. In a further example, the transportation service may use knowledge of sidewalk locations to confirm or refute a sidewalk detection. For example, after a machine learning algorithm classifies a pathway in a particular location (such as a location 1804 in FIG. 8) as a sidewalk, the transportation service may determine that the pathway is unlikely to be a sidewalk based on knowledge that no sidewalk exists at location 1804.”.  

Regarding claim 9 and the limitation the computer-implemented method of claim 8, 
wherein the navigation instructions prompt the user to limit travel of the MM vehicle over the restricted surface type as shown in Drayna Fig. 17, 
wherein the navigation instructions are provided as an indicator including at least one of an affirmation indicator see Drayna et al para [0065] “The controller may output a positive notification associated with the valid surface, such as a green light or other indication that fleet vehicle 110l is being operated in conformity with the requirements of location 470” or an action indicator given the BRI an “action indicator” is shown in display 1708 in Fig. 17 “Please return your vehicle to the road when possible”, and 
wherein the indicator includes audio instructions on the device or a tactile indicator at the device or the MM vehicle see Drayna para [0075] “ Generation module 108 may generate various other types of feedback signals in response to detecting that vehicle 208 is operating on a sidewalk, such as an audio feedback signal (e.g., a beep or chime) and/or a haptic feedback signal (e.g., vibrations within the handlebars of vehicle 208 and/or the user's mobile device” .  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of providing an indication to a user of a vehicle that they are either operating it correctly or incorrectly by driving on authorized or unauthorized surfaces as taught by at least the combination of Drayna above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Drayna would include the indications taught by Drayna et al. as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Drayna et al. to and modify the prior art of Drayna as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein the combination of Drayna above teaches the limitations as abbreviated below a micromobility (MM) 208 vehicle comprising: 
a body at least partially containing: 
a platform for supporting a user, at least one wheel, and 
a motor coupled with the at least one wheel in Drayna Fig. 5; and 
a controller in communication with the (a) sensor and configured to regulate the motor, wherein the controller is programmed to: 
compare: i) detected movement of the micromobility (MM) vehicle or a device located with the user at the MM vehicle while operating the MM vehicle, with ii) a surface detection classifier for the MM vehicle in Fig. 3 steps 310-320; and 
in response to detecting that the MM vehicle is traveling on a restricted surface type for a threshold period, performing at least one of: a) notify the user of the MM vehicle about the travel on the restricted surface type in Fig. 3 steps 330, b) output a warning at an interface connected with the MM vehicle or the device in Fig. 3 steps 330, c) limit a speed of the MM vehicle in Fig. 3 steps 330, or d) disable operation of the MM vehicle in the teachings of Drayna et al. above.  

Regarding claim 12 and the limitation the MM vehicle of claim 11, wherein the sensor comprises at least one of: a micro- electro-mechanical system (MEMS) sensor configured to detect vibration of the MM vehicle, or an inertial measurement unit (IMU) configured to detect vibration of the device see Drayna para:
“[0045] Vibration module 104 may determine vibration information and/or any additional information using a variety of sensors, devices, and/or tools. In some examples, vibration module 104 may include and/or be connected to instruments such as an accelerometer, a gyroscope, a magnetometer, a Global Positioning System (GPS) and/or an Inertial Measurement Unit (IMU). In one embodiment, one or more of these instruments may be physically incorporated into vehicle 208. These instruments may be located on any suitable component of vehicle 208, such as the wheels, chassis, and/or steering mechanism of vehicle 208. Additionally or alternatively, one or more of the instruments may be incorporated into a mobile device of the user operating vehicle 208.”.  

Regarding claim 13 and the limitation the MM vehicle of claim 11, further comprising a location sensor coupled with the controller for detecting a geographic location of the MM vehicle see Drayna para [0045] above GPS, Page 40 of 44 
OG-19-199-USwherein the controller is further configured to log sensor data and location data about the MM vehicle or the device in response to detecting that the MM vehicle is traveling on the prohibited surface type see Drayna para [0079] above as well as Drayna et al. paras [0071]-[0076] wherein it is understood that in Block 510 operational data is captured connotes logging sensor data in order to determine any violations.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of capturing data to “log” the number of times a user has violated compliance as taught by at least Drayna et al. above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Drayna would include the ability to flag or ban a user’s account based on the log of each user’s behaviour via the sensors and violation location data as taught by Drayna et al. as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Drayna et al to and modify the prior art of Drayna as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 14 and the limitation the MM vehicle of claim 11, wherein the controller is further configured to update the detection classifier based upon detecting that the MM vehicle is traveling on a restricted surface type or based upon detecting that the MM vehicle is traveling on a permitted surface type see the rejection of corresponding parts of claim 3 above incorporated herein by reference, 
wherein the surface detection classifier includes correlations between: sensor data about movement of the MM vehicle or the device, and travel surface types see the rejection of corresponding parts of claim 4 above incorporated herein by reference, and 
wherein the threshold period is based on a confidence level of detecting that the MM vehicle is traveling on a restricted surface type see the rejection of corresponding parts of claim 5 above incorporated herein by reference.  
  
Regarding claim 16 and the limitation the MM vehicle of claim 11, wherein the device comprises at least one of a smart device or a wearable audio device see the rejection of corresponding parts of claim 7 above incorporated herein by reference, and 
wherein the controller executes at least one programmed function at the MM vehicle or in a cloud-based platform see the teachings of Drayna Fig. 2 (server 206) in paras [0028], [0033] etc. and Fig. 19 in para [0111] “ In some embodiments, transportation management system 1902 may include one or more general purpose computers, server computers, clustered computing systems, cloud-based computing systems, and/or any other computing systems or arrangements of computing systems.”.  

Regarding claim 17 and the limitation the MM vehicle of claim 11, wherein the controller is further configured to provide navigation instructions to the user based on a travel route of the MM vehicle, the surface detection classifier for the MM vehicle, and a known surface type along the travel route see the rejection of corresponding parts of claim 8 above incorporated herein by reference, 
wherein the navigation instructions prompt the user to limit travel of the MM vehicle over the restricted surface type see the rejection of corresponding parts of claim 9 above incorporated herein by reference, 
wherein the navigation instructions are provided as an indicator including at least one of an affirmation indicator or an action indicator, and wherein the indicator includes audio instructions on the device or a tactile indicator at the device or the MM vehicle see the rejection of corresponding parts of claim 9 above incorporated herein by reference.  

Regarding claim 19 it is considered that the combination of Drayna and Drayna et al. teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations a method of training a surface detection classifier for a micromobility (MM) vehicle, the method comprising: 
obtaining sensor data from a set of MM vehicles about travel along a route in Drayna Fig. 3 steps 310+; 
obtaining tagged image data comprising tagged images of the set of MM vehicles traveling along the route see Drayna et al Fig. 5 step 510 and Fig. 9A; and 
assigning a sensor threshold indicating that the MM vehicle is traveling on a surface type based on correlations between the sensor data about travel along the route and the tagged images of the MM vehicles given the BRI see the teachings of Drayna paras [0068-69] wherein the “threshold probability” connotes the sensor threshold assigned for determining the classification of the pathway.
While Drayna may not explicitly recite a sensor “threshold” resort may also be had to the teachings of Drayna et al. para:
“[0086] For example, training route 872 may correspond to a ride of a micro-mobility fleet vehicle through location 870, such as a 15-minute ride of a scooter or bike having the camera-sensor fusion module. Video or images of the training data may be captured of operational surfaces (e.g., sidewalks, streets, and the like) of location 879 using a camera of camera-sensor fusion module. Video may be converted to one or more images, such as by extracting video frames every 0.5 seconds or at another interface. Moreover, in order to receive balanced data, a balanced data set of the operational surfaces may be captured during training route 872 (e.g., 50% sidewalk and 50% no sidewalk images). The data may also be prelabeled so that a particular video corresponds to a particular output class or classification (e.g., the video corresponds to “sidewalk” images used to train the neural network model). In order to provide the training, the conditions during capture of the video may be important for training route 872. For example, the conditions may require marking bike lanes or other surfaces in a particular color, having lighting above a certain brightness threshold, and/or having appropriate weather (e.g., non-rainy, non-snowy, freezing temperatures, and any other measurable weather condition).”  

	To show it was known to assign a sensor threshold “above a certain brightness threshold” during the process of riding the training route.
Accordingly it would have been obvious to provide Drayna the ability to assign a sensor threshold as taught by Drayna et al. for the express purpose of limiting false positive identifications of sidewalks and the negative consequences that riding on the sidewalks conveys as explained above in the rejection of claim 1.

Regarding claim 20 and the limitation the method of claim 19, wherein the surface type comprises a sidewalk surface or another surface over which MM vehicle travel is restricted by a governing body see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein Drayna et al. para [0076] teaches an “authoritative entity” which connotes “a governing body”, 
wherein the correlations are determined by aligning respective timestamps for the sensor data about travel along the route with the tagged image data see Drayna para:
“[0100] In some examples, determining the one or more vibration signals detected by the personal mobility vehicle may include determining vibration signals detected by the personal mobility vehicle during a plurality of time intervals while the personal mobility vehicle is moving from a starting location to a destination. In these examples, determining that the one or more vibration signals correspond to the particular type of pathway may include detecting, based on a real-time analysis of the one or more vibration signals, that the one or more vibration signals correspond to a sidewalk during at least one of the plurality of time intervals.”, 

wherein the sensor threshold comprise a range of sensor values or a threshold pattern of sensor values indicative of travel on the surface type in Drayna Figures 4, 9 and 12-16, and 
wherein the set of MM vehicles comprises a plurality of MM vehicles comprising at least one of: a scooter, a tricycle, a bicycle, a unicycle, a skateboard, a multi-person transport vehicle or a personal transport vehicle see Drayna para:
“[0034] Vehicle 208 generally represents any type or form of personal mobility vehicle. The term “personal mobility vehicle,” as used herein, generally refers to a transportation device designed to transport a single person or a small number of people. Examples of vehicle 208 include, without limitation, motorized or electric scooters, manual scooters, motorized or electric bicycles, manual bicycles, motorcycles, cars, trucks, automobiles, golf carts, and the like.”.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210034156 A1 to Drayna; Garrett Korda in view of US 20210191424 A1 to Drayna; Garrett Korda et al. (Drayna et al.) as applied to the claims above and further in view of US 9489635 B1 to Zhu; Jiajun.

Regarding claims 6 and 15 the combination of Drayna above does not appear to expressly disclose the limitations the computer-implemented method further comprises: 
prompting the user for feedback about the surface type over which the MM vehicle is travelling; and 
updating the surface detection classifier based upon received feedback from the user.  

In the art of improving object detection and classification Zhu teaches in the figures below:

    PNG
    media_image10.png
    390
    501
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    667
    503
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    677
    395
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    356
    398
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    741
    520
    media_image14.png
    Greyscale

That it was known to prompt a user for feedback about the surface type over which the MM vehicle is travelling in Fig. 3 steps 300-310 and Fig. 5 step 512; and 
updating the surface detection classifier based upon received feedback from the user in steps 514-516-518 as explained in Col. 8, lines 35+:
“(42) If at block 514 it is determined that the classification was correct (e.g., if information provided in response to the request at block 512 confirms the classification or provides an indication of a type of object that corresponds to the determined type), at block 516, the identified data may be added to training data that is used by the machine learning classifier. Optionally, at block 518, the machine learning classifier may relearn parameters used to classify the type of object. For example, the machine learning classifier may relearn parameters of a classification tree after a certain number of instances of data have been added to the training data (e.g., once 10 instances of data have been added to the training data).”.  

 Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here Zhu is in the field of endeavor of identifying objects such as sidewalks and is reasonable pertinent to the particular problem of properly identifying objects around the vehicle.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of updating a surface detection classifier based on user feedback as taught by Zhu above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of the combination of Drayna would include the ability to prompt the user to classify the surface type over which the vehicle is travelling as taught by Zhu as known in the art.  Such a combination would help minimize false positive detections of driving on the sidewalk and the negative consequences therefrom as taught by Drayna. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Zhu to and modify the prior art combination of Drayna as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210034156 A1 to Drayna; Garrett Korda in view of US 20210191424 A1 to Drayna; Garrett Korda et al. (Drayna et al.) as applied to the claims above and further in view of US 20160214715 A1 to Meffert; Greg.

Regarding claims 10 and 18, While the combination of Drayna does teach providing navigation instructions, the combination does not appear to expressly disclose the limitations further comprising providing navigation instructions to the user based on a detected ambient environmental condition in an environment proximate a travel route of the MM vehicle, 
wherein the ambient environmental condition is detected by sensors on a plurality of distinct MM vehicles in the environment that are distinct from the MM vehicle.  

In analogous art, Meffert teaches it was known to provide navigation instructions to a user based on a detected ambient environmental condition in an environment proximate a travel route of a vehicle, 
wherein the ambient environmental condition is detected by sensors on a plurality of distinct vehicles in the environment that are distinct from the vehicle in for example, para:
“[0101] In one such embodiment, each UAV 720 comprises one or more sensors, such as the light transmitters described previously, for detecting a variety of weather, water current and/or tide conditions at each remote site and then transmitting this data to processor 702. In one such embodiment, processor 702 is configured to correlate this data and determine an overall weather pattern in the larger area, including actual or potential weather conditions based on wind, humidity, air pressure differences in different areas or altitudes, the actual or potential presence of precipitation, cloud vapor, ice or other key variables at the various remote sites. Preferably, processor 702 is configured to automatically change the navigation of one more UAVs 720 to reroute these UAVs based on the weather conditions in the area. Alternatively, processor 702 may transmit the weather data to a user for manual rerouting of the UAVs 720. For example, processor 702 may cause one or more UAVs 720 to return to its base due to actual or potential adverse weather conditions, such as icing, tornado, lightning, high winds, snow, rain or the like. Alternatively, processor 702 may optimize route conditions based on rain, wind or other weather conditions. For example, an individual UAV 720 may be rerouted to move to the remote area of another UAV if the flight route of the latter UAV 702 would cause it to fly through adverse weather conditions, thereby optimizing the collection of data at these sites based on weather conditions. In an exemplary embodiment, UAVs 720 at different altitudes may detect barometric pressure in combination with temperature readings at these different altitudes to predict potential storm formation conditions in the area and the optimize UAV routing based on these predictions. Processor 702 may also transmit weather advisories to the operator to warn operators of actual or potential weather conditions at certain remote sites or along the routes between such sites.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of transmitting weather advisories and providing navigation instructions to avoid certain locations along a route as taught by at least Meffert above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the navigation instructions provided by the combination of Drayna would include the ability to be rerouted based to their destination based on environmental conditions detected along the route by other vehicles as taught by Meffert as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Meffert to and modify the prior art combination of Drayna as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20210171144 A1 to CHAMPOUX; Dan et al. teaches, inter alia detecting the surface in front of a micromobility vehicle in order to prevent collisions in for example the Paragraph below:
“[0094] In other embodiments, the present disclosure includes a collision warning system for a micromobility vehicle 12 that detects a potential collision based on comparing an anticipated vertical acceleration of the micromobility vehicle 12 with a maximum allowable vertical acceleration of the micromobility vehicle. For example, the proximity sensor 16 can be mounted to the micromobility vehicle 12, directed towards terrain in front of the micromobility vehicle, and configured to sense a current distance to the terrain in front of the micromobility vehicle. The terrain can include a surface upon which the micromobility vehicle will be traveling as well as an object in front of the micromobility vehicle. ”.

US 20200124430 A1 to BRADLOW H W et al. teaches, inter alia many of the claimed limitations such as using sensors to detect when a micromobility device such as a scooter is travelling on a sidewalk in for example the ABSTRACT below:
“The disclosed embodiments relate to detecting sidewalk riding by a personal mobility vehicle (e.g., an electric scooter). For example, a method includes collecting sensor data (e.g., vibration data of an accelerometer) generated by the scooter while traveling on a surface of a travel pathway. The method further includes identifying a surface type by processing the collected sensor data with a computer model that can distinguish among different surface types, and determining that the travel pathway is unsuitable (e.g., a sidewalk) for the scooter based at least in part on the identified surface type (e.g., a pattern of concrete sections). In response to determining that the travel pathway is a sidewalk, causing the personal mobility vehicle to assist the user in navigating the personal mobility vehicle, alter a mobility operation of the personal mobility vehicle, or notify a surrounding area of a presence of the personal mobility vehicle.

US 20150371095 A1 to HARTMANN; Bernd et al. teaches, inter alia a vehicle using a camera to detect and classify the condition of the surface in front of a vehicle in for example the ABSTRACT below:
“This invention relates to a method and apparatus for determining a road condition using a vehicle camera (6), and it includes the following steps: at least one image (I) is taken using the vehicle camera (S10); a first image area (R1) is determined that includes an image of the road surface (1) (S16); said first image area (R1) is fed to a classifier, wherein the classifier assigns at least one class to said first image area that represents a specific road condition (S18); and information is output with respect to this at least one road condition (S20).”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220908